Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 9 amend “the rotational axis of the first rotor and the rotational axis of the second rotors” to “a rotational axis of the first rotor and a rotational axis of the second rotor”
Authorization for the following examiner’s amendment was given in interviews with Paul Vellano on 04/12/2022 and 04/21/2022.
The application has been amended as follows: 
claim 1 line 5 – amend “a plurality of rotors each comprising a plurality of assay chambers rotatable about an axis” to “a plurality of rotors each comprising a plurality of assay chambers surrounded by a radial wall and rotatable about an axis”
claim 1 line 19 – amend “(ii) from the first to the second rotors through a transfer channel disposed between the first and second rotors” to “(ii) from the first to the second rotors through a transfer channel formed in each of the radial walls and disposed between the first and second rotors”
claim 7 is cancelled.

Allowable Subject Matter
Claims 1, 3-6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, with dependent claims 3-6 and 8-12, is allowed because the prior arts on record Kilcoin, Trutnau, US3712754A, US5105853A, US20140004505A1, do not teach the following limitation, neither individually nor combined, “plurality of rotors each comprising a plurality of assay chambers surrounded by a radial wall” and “a transfer channel formed in each of the radial walls and disposed between the first and second rotors”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796                                          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797